Title: New York Ratifying Convention. Resolution by Robert R. Livingston, [19 June 1788]
From: Livingston, Robert R.
To: 


[Poughkeepsie, New York, June 19, 1788]
Resolved That no question general or particular shall be [put] in this [Committee] upon the proposed constitution of Government for the United States or upon any clause or article thereof nor upon any amendment which may be proposed thereto until after the said constitution [& Amendments] shall have been [considered Clause by Clause].
